IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE MATTER OF: J.C.-M., A MINOR        : No. 738 MAL 2018
                                          :
                                          :
PETITION OF: H.C., FATHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN THE MATTER OF: J.C.-M., A MINOR        : No. 739 MAL 2018
                                          :
                                          :
PETITION OF: H.C., FATHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.